DENNIS, Justice,
dissenting.
I respectfully dissent.
The majority opinion, in my view incorrectly interprets La.R.S. 45:1503(C), as did our opinion in Communications, Ind., Inc. v. Louisiana Public Service Commission, 260 La. 1, 254 So.2d 613 (1971), as requiring only a single hearing before the commission may grant a certificate to a radio common carrier which will be in competition with or duplicate other radio common carrier operations. The statute clearly requires a two-step procedure: (1) a determination of inadequacy in existing service, with notice of this determination given to the existing operator, (2) a second determination of whether the operator is unable, refuses, or neglects to provide reasonably adequate service. See Nashville Mobilphone, Inc. v. Z.D. Atkins, 536 S.W.2d 335 (Tenn.1976). This issue was not properly before this court in the prior appearance of these parties in Southern Message Service, Inc. v. Louisiana Public Service Commission, 370 So.2d 874 (La.1979), as Southern Message specifically argued in brief that it had never claimed that 45:1503(C) required a two-step determination.